           Case 1:20-cr-00188-JSR Document 174-1 Filed 02/17/21 Page 1 of 1
Court Subpoena




                                   SOUTHERN DISTRICT OF NEW YORK

TO:      Martin Elliott
         Visa, Inc.



GREETINGS:
WE COMMAND YOU that all and singular business and excuses being laid aside, you appear and
attend before the United States District Court for the Southern District of New York, 500 Pearl Street,
in the Borough of Manhattan, City of New York, New York, in the Southern District of New York, at
the following date, time and place:
Appearance Date:          March 2, 2021                      Appearance Time: 10:00 a.m.
Appearance Place:         Courtroom 26B

to testify and give evidence in the following matter:

United States v. Hamid Akhavan, S3 20 Cr. 188 (JSR)

and not to depart the Court without leave thereof, or of the United States Attorney.



                             PERSONAL APPEARANCE IS REQUIRED

Failure to attend will constitute contempt of court and will subject you to civil sanctions and criminal
penalties, in addition to other penalties of the Law.

DATED:       New York, New York
             February 17, 2021




AUDREY STRAUSS
United States Attorney for the
Southern District of New York




Tara La Morte
Assistant United States Attorney
Southern District of New York
Tel.: (212) 637-1041
